Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Mer Telemanagement Solutions Ltd. We consent to the incorporation by reference in the Registration Statements on Form S-8 (Files No. 333-12014 and No. 333-123321) pertaining to Mer Telemanagement Solutions Ltd. of our report dated March 31, 2011 with respect to the consolidated financial statements of Mer Telemanagement Solutions Ltd. included in the Annual Report on Form 20-F for the year ended December 31, 2010. Yours Truly, /s/ Kost Forer Gabbay & Kasierer Tel Aviv, Israel
